Citation Nr: 1223451	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dublin, Georgia


THE ISSUE

Entitlement to payment of beneficiary travel from January 30, 2008 to December 23, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Dublin, Georgia.  

Reference to the Veteran's Virtual VA file indicates that the Regional Office may or may not be processing other issues.  Such other issues are not before the Board at this time.  This remand is limited to the claim of payment for beneficiary travel.  


REMAND

The Veteran is entitled to representation at all stages of his appeal.  38 C.F.R. § 20.600 (2011).  The claims folder shows the Veteran has been represented by the Disabled American Veterans since 1996.  Nevertheless, that service organization was not listed as POA (Power of Attorney) on the Statement of the Case (SOC).  More importantly, the representative was not sent a copy at that time.  However, the file indicates that a copy of the file was sent to the representative in May 2009.  

The SOC is otherwise inadequate.  The law requires that a SOC provide a "citation to pertinent laws and regulations and a discussion of how such laws and regulations affect the agency's decision."  38 U.S.C.A. § 7105(d)(1)(B) (West 2002).  The Board must base its decision on the law and regulations, instructions of the Secretary (of Veterans Affairs) and precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(a), (c) (West 2011).  In this case, the VAMC cited only a Veterans Health Administration (VHA) handbook.  There was no citation of applicable laws and regulations.  Consequently, there was no basis for the Board to decide the appeal.  

On remand, the VAMC must cite the applicable laws and regulations: 38 U.S.C.A. § 111 (West 2002); 38 C.F.R. § 70.20 (2011); and send the Veteran's representative a copy of the supplemental SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must readjudicate the Veteran's claim under the provisions of 38 U.S.C.A. § 111; 38 C.F.R. § 70.20;  

2.  If the claim remains denied, the VAMC must send the Veteran a supplemental statement of the case that cites all applicable law and regulations, including 38 U.S.C.A. § 111; 38 C.F.R. § 70.20, with a copy to the Veteran's representative;  

3.  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


